 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL SYRUE,                                       Case No. 1:19-cv-01289-AWI-EPG-HC

12                   Petitioner,                           ORDER DENYING MOTION FOR
                                                           APPOINTMENT OF COUNSEL
13           v.
                                                           (ECF No. 9)
14    D. CAMDEN,

15                   Respondent.

16

17          Petitioner is a federal prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2241. Petitioner has moved for appointment of counsel. (ECF No. 9).

19          There currently exists no absolute right to appointment of counsel in habeas proceedings.

20 See, e.g., Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986); Anderson v. Heinze, 258 F.2d

21 479, 481 (9th Cir. 1958). However, 18 U.S.C. § 3006A(a)(2)(B) authorizes the appointment of

22 counsel at any stage of the proceeding for financially eligible persons if “the interests of justice

23 so require.” To determine whether to appoint counsel, the “court must evaluate the likelihood of

24 success on the merits as well as the ability of the petitioner to articulate his claims pro se in light

25 of the complexity of the legal issues involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir.

26 1983).
27          Upon review of the petition and the motion for appointment of counsel, the Court finds

28 that Petitioner appears to have a sufficient grasp of his claims and the legal issues involved and


                                                       1
 1 that he is able to articulate those claims adequately. The legal issues involved are not extremely

 2 complex, and Petitioner does not demonstrate a likelihood of success on the merits such that the

 3 interests of justice require the appointment of counsel at the present time.

 4          Accordingly, IT IS HEREBY ORDERED that Petitioner’s request for appointment of

 5 counsel (ECF No. 9) is DENIED without prejudice.

 6
     IT IS SO ORDERED.
 7

 8      Dated:    November 4, 2019                            /s/
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
